Exhibit 10.37
KONTOOR BRANDS EXECUTIVE DEFERRED SAVINGS PLAN II


KONTOOR BRANDS, INC. AUTHORIZED OFFICER’S RESOLUTIONS


AMENDMENT NO. 2


    WHEREAS, pursuant to Section XI of the Kontoor Brands Executive Deferred
Savings Plan II (the “Plan”), Kontoor Brands, Inc, a North Carolina corporation
(the “Company”), has reserved the right to amend or modify the Plan from time to
time; and


    WHEREAS, Kontoor Brands, Inc. Retirement Plans Committee (the “Committee”)
is the administrator of the Plan; and


    WHEREAS, the Company desires to amend the Plan to resume Matching Deferral
credits to the Plan commencing with the 2021 Plan Year (i.e., the Plan Year
beginning January 1, 2021); and


    WHEREAS, the Company has delegated to its Vice President-Chief Human
Resources Officer the authority and responsibility to perform, undertake, decide
and implement the Company’s functions and decisions with respect to and under
the Plan.


    NOW, THEREFORE, BE IT RESOLVED: Section III, Subsection (2) of the Plan is
hereby amended by adding the following new language to the end thereof:


“Notwithstanding the foregoing provisions of this Subsection (2), Matching
Deferral credits shall resume to be made to the Plan pursuant to the provisions
of this Subsection (2)(a) commencing with the 2021 Plan Year (i.e., the Plan
Year beginning January 1, 2021).”


    FURTHER RESOLVED: The foregoing amendments shall be effective as of October
1, 2020 and shall apply to Plan Years beginning after December 31, 2020.


FURTHER RESOLVED: The provisions of the Plan are hereby modified to conform with
this Plan Amendment, but in all other respects the provisions of the Plan are to
be and shall remain in full force and effect.


FURTHER RESOLVED: The Committee shall be, and hereby is, authorized and directed
to take such action as may be necessary and appropriate to carry out and
implement this Plan Amendment and these resolutions.


FURTHER RESOLVED: All of the acts of all of the officers and employees of the
Company and the members and representatives of the Committee, whether heretofore
or hereafter taken or done, which are in conformity with the intent and purposes
of these resolutions, shall be and the same hereby are, in all respects
ratified, approved and confirmed.

IN WITNESS WHEROF, the Company has caused these Authorized Officer’s Resolutions
to be adopted and executed by its duly authorized officer on the date designated
below opposite his signature.
    
KONTOOR BRANDS, INC.
October 2, 2020
By: /s/ Scott Shoener
Scott Shoener
Executive Vice President – Chief Human Resources Officer




